DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Request for Continued Examination filed on 10/06/2021.  Claims 1, 14, 17, and 19-20 have been amended. Claims 9, 12 and 18 have been canceled. New claims 21-23 have been added. Therefore, claims 1-8, 10-11, 13-17, and 19-23 are pending in this office action, of which claims 1, 14 and 17 are independent claims.

Response to Arguments
Applicant’s arguments, see pages 8-12, filed 10/06/2021, with respect to the rejections of claims 1-11, 13-17, and 19-20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. Claims 1-8, 10-11, 13-17, and 19-23 have been allowed in this office action.

Reasons for Allowance
Claims 1-8, 10-11, 13-17, and 19-23 (re-numbered 1-20) are allowed over the prior art of record. The following is an Examiner’s statement of reason for allowance: 
The prior art reference VENKATASUBRAMANIAN, Rajesh et al. (US 20150052287 A1) discloses a system having non-uniform memory access architecture, with a plurality of nodes, memory access by entities such as virtual CPUs is estimated by invalidating a selected sub-set of memory units, and then detecting and compiling access statistics, for example by counting the page faults that arise when any 

 The prior art reference Mukherjee et al. (US 20150089125 A1) discloses techniques for performing parallel processing on in-memory objects within a database system. In one embodiment, a plurality of in-memory chunks are maintained on a plurality of non-uniform memory access (NUMA) nodes. In response to receiving a query, a set of clusters is determined for the plurality of in-memory chunks. Each respective cluster in the set of clusters corresponds to a particular NUMA node of the plurality of NUMA nodes and includes a set of one or more in-memory chunks from the plurality of in-memory chunks. For each respective cluster in the set of clusters, a query coordinator assigns, to the respective cluster, a set of one or more processes associated with the particular NUMA node that corresponds to the respective cluster
The major difference between the prior art and the instant invention is the improvement of the adaptively placing tables in a NUMA architecture. The technologies described herein can be used to move a subset of columns of the frequently accessed database tables from saturated sockets to sockets that are underutilized using predicting memory bandwidth utilization for database operations. Where VENKATASUBRAMANIAN reference discloses NUMA architecture with respect to local and remote memory of the NUMA nodes and where processes are scheduled to run and Mukherjee teaches a processor accesses data that resides in a remote memory, the data is transferred over the high-speed interconnect and not the system bus in the remote NUMA node, this arrangement reduces bottlenecks caused when several processors attempt to access memory via the same bus. However, none of the references teaches or suggested as argued on pages 9-11.
Therefore, these and other prior art of record does not teach or fairly suggest the combined limitations of the claimed invention “determining one or more non-uniform memory access (NUMA) nodes in a server comprising at least two NUMA nodes are saturated and each of the at least two NUMA nodes comprises a memory that is local to the NUMA node and at least one central processing unit, for at least one saturated NUMA node performing operations comprising: determining that a database table stored in the local memory of the saturated NUMA node is a frequently accessed database table, wherein determining that the database table stored in the local memory of the saturated NUMA node is a frequently accessed database table comprises: upon startup of a database system, executing a plurality of different database operations on a NUMA node of the at least two NUMA nodes to pre-compute memory bandwidth costs for each of the plurality of different database operations; and predicting memory bandwidth utilization for one or more database operations running against the database table based, at least in part, on the pre-computed memory bandwidth costs, determining that another NUMA node of the at least two NUMA nodes is not saturated; and moving a portion of the frequently accessed database table from the local memory of the saturated NUMA node to a local memory of the another NUMA node that is not saturated, wherein the moving the portion of the frequently accessed database table from the saturated NUMA node to the another NUMA node that is not saturated comprises moving a subset of columns of the frequently accessed database table from the saturated NUMA node to the another NUMA node; and performing a database task targeting the frequently accessed database table, wherein the performing the database task comprises using a central processing unit of the another NUMA node to access the portion of the frequently accessed database table stored in the local memory of the another NUMA node” as recited in the independent claims 1,14 and 17. 
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.
If applicants are aware of better art than that which has been cited, they are required to call such to the attention of the examiner. See MPEP 1302.14



















Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARGIS SULTANA whose telephone number is (571)272-6350. The examiner can normally be reached Monday to Thursday 8:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571 272 0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NARGIS SULTANA/Examiner, Art Unit 2164         

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164